Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Response to Election/Restriction filed on June 29, 2022 is acknowledged.  Claims 15, 17-18, 20-26, 28 and 32 were canceled and claims 1-14, 16, 19, 27 and 29-31 are pending in the current application.

Election/Restrictions
Applicant elected without traverse Group I (claims 1-16, 19 and 31) drawn to a method of inducing autophagy and without traverse spermidine from List I, ageing individual from List II and Milk Protein from List III in the response filed June 29, 2022.
The restriction is deemed proper and is made FINAL in this office action.  Claims 9-10 and 27, 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 1-8, 11-14, 16, 19 is examined on the merits of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein the autophagy inducer is selected from the group consisting of spermidine, urolithin, rapamycin, Torin1, valproic acid, polyphenols, caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones, and mixtures thereof.…”
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. A MPEP 2117 states “Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). The Markush grouping of claim 2 is improper because the alternatives defined by the Markush grouping do not share a single structural similarity and they do not belong to an “art recognized group.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreux (WO2017036993 A).
Regarding claims 1-2, Andreux discloses a method of treating a muscle related pathological condition including sarcopenia and age-related sarcopenia (claims 17-18) comprising administering a composition comprising urolithin (see abstract and claims 1-2) and a source of high protein (see claims 1-5, abstract, Figure 1 description) thus meeting the limitations of instant claims 1-2.  As evidenced by Applicant’s specification, Urolithin including Urolithin A is considered an autophagy inducer (see PGPUB, paragraph 007 and claim 2).  Regarding the limitation in the preamble in instant claim 1 of “inducing autophagy in an individual in need thereof”, Andreux discloses the same method of the instant claims including administering urolithin to ageing patients (patients in need of inducing autophagy) and the desired result oriented effect of inducing autophagy will inherently occur via practicing the method of Andreux.   Regarding claim 5, Andreux teaches an example wherein there is greater than 6 g/100 kcal of protein (see Casein protein, Table 5, 25 grams per 100/Kcal).  
Regarding the limitation in instant claim 6 of “autophagy is induced in skeletal muscle”, Andreux discloses the same method of the instant claims including administering urolithin to ageing patients (patients in need of inducing autophagy) and the desired result oriented effect of inducing autophagy in skeletal muscle will inherently occur via practicing the method of Andreux.   
Regarding instant claims 7-8, Andreux teaches treating ageing patients  which have sarcopenia (claims 18-19).
Regarding instant claims 11-12, Andreux teaches wherein the protein is casein (see Table 5) which is from an animal source and in particular a milk protein.
Regarding instant claim 13, Andreux teaches wherein at least 50% of the protein is casein (see Table 5, 100% of protein).
Regarding instant claim 14 and 16, Andreux teaches wherein the protein can comprise branched chain amino acids in free form (see Table 5).

Claim(s) 1-3, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soda (Experimental Gerontology 44 (2009) 727–732).
Regarding claims 1-2, Soda discloses a method of treating aging individuals (mice up to 88 weeks if age) comprising administering spermidine rich chow (see Table 1) in combination with high protein (see Table 1, 26.4% protein) which is considered high protein in absence of any specific definitions in the specification.  
Regarding claim 5, Soda discloses 6.6 g protein/100 kCal (see Table 1).
Regarding the limitation in instant claim 6 of “autophagy is induced in skeletal muscle”, Soda discloses the same method of the instant claims including administering spermidine to ageing patients (patients in need of inducing autophagy) and the desired result oriented effect of inducing autophagy in skeletal muscle will inherently occur via practicing the method of Soda.   
Regarding instant claims 7-8, Soda teaches treating ageing patients  which are at risk of developing sarcopenia (see Figure 2).
Regarding instant claims 11-12, Soda teaches wherein the protein is casein (see Table 1 description, “milk casein”) which is from an animal source and in particular a milk protein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 11-14, 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Andreux (WO2017036993 A) in view of Foegedin (Whey Protein Products, “Encyclopedia of Dairy Sciences, second edition, 2011) as evidenced by Sigma-Aldrich (β-lactoglobulin from Bovine Milk, Information Sheet, Sigma-Aldrich, accessed on 8/11/2022).
Regarding claims 1-2, Andreux teaches a method of treating a muscle related pathological condition including sarcopenia and age-related sarcopenia (claims 17-18) comprising administering a composition comprising urolithin (see abstract and claims 1-2) and a source of high protein (see claims 1-5, abstract, Figure 1 description) thus meeting the limitations of instant claims 1-2.  As evidenced by Applicant’s specification, Urolithin including Urolithin A is considered an autophagy inducer (see PGPUB, paragraph 007 and claim 2).  Regarding the limitation in the preamble in instant claim 1 of “inducing autophagy in an individual in need thereof”, Andreux teaches the same method of the instant claims including administering urolithin to ageing patients (patients in need of inducing autophagy) and the desired result oriented effect of inducing autophagy will inherently occur via practicing the method of Andreux.   Regarding claim 5, Andreux teaches an example wherein there is greater than 6 g/100 kcal of protein (see Casein protein, Table 5, 25 grams per 100/Kcal).  
Regarding the limitation in instant claim 6 of “autophagy is induced in skeletal muscle”, Andreux teaches the same method of the instant claims including administering urolithin to ageing patients (patients in need of inducing autophagy) and the desired result oriented effect of inducing autophagy in skeletal muscle will inherently occur via practicing the method of Andreux.   
Regarding instant claims 7-8, Andreux teaches treating ageing patients  which have sarcopenia (claims 18-19).
Regarding instant claims 11-12, Andreux teaches wherein the protein is casein (see Table 5) which is from an animal source and in particular a milk protein.
Regarding instant claim 13, Andreux teaches wherein at least 50% of the protein is casein (see Table 5, 100% of protein).
Regarding instant claim 14 and 16, Andreux teaches wherein the protein can comprise branched chain amino acids in free form (see Table 5).
Regarding claim 4, Andreux teaches various protein concentrations including 20% (see table 5), 51.5% (see table 6) and in a range of 20-90% w/w of the composition (including 40-70% w/w) of the composition (see page 4, lines 8-15). Thus, in table 5 the amount of protein was 20% (see table 5).  If the percent protein was 40% which is taught by Andreux, this would make the protein energy % of the food in table 5 40% which meets the limitation of instant claim 4. Nevertheless, it would have been obvious to optimize the amount of protein within the ranges taught by the prior art to achieve optimal therapeutic effectiveness.
Andreux teaches wherein the protein can Casein, Whey, Casein concentrate, isolates, Whey isolates and concentrates but is silent to the molecular weight of the protein.  Andreux additionally teaches “ hydrolyzed, partially hydrolyzed or non-hydrolyzed proteins or protein sources. They may be derived from any known or otherwise suitable source such as milk (e.g., casein, whey), animal (e.g., meat, fish), cereal (e.g., rice, corn) or vegetable (e.g., soy, pea) sources” (See Table 7, see page 5, “Sources of protein”).
However, Foegedin  teaches that Whey protein Concentrate comprises greater than 50% of B-lactoglobulin.  As evidenced by Sigma Aldrich, B-lactoglobulin has a molecular weight to between 10-20kDA (18 kDA).  Thus, WPC comprises at least 50% of a protein that is within the claimed range of size.  Nevertheless it would have been obvious to optimize the size of the proteins in the formulation to achieve optimal therapeutic effectiveness and absorption.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-8, 11-14, 16, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/686054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims a method of inducing autophagy comprising administering high protein and an autophagy inducer (see claim 1). The instant application further claims herein the autophagy inducer is selected from the group consisting of spermidine, urolithin, rapamycin, Torinl, valproic acid, polyphenols, caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones, and mixtures thereof (Claim 2); the protein is 25 energy % and at least 6g/100kcal (see claims 4-5); ageing individual and individual at risk of sarcopenia (claims 7-8);  protein from an animal source or milk protein (see claims 11-12); 50% weight of protein is casein or whey (claim 13); free form amino acids (see claim 16); molecular weight of protein from 1-20 kDA (claim 19).
Co-pending application 17/686054 claims “A method of improving and/or enhancing at least one of bone mineralization, bone strength, bone mass, and bone mineral density in an individual in need thereof, the method comprising administering to the individual a composition comprising one or more anabolic amino acids, and the composition further comprising one or more autophagy- inducing compounds” (see claim 1).  Co-pending application 17/686054 further claims “herein the one or more autophagy-inducing compounds are selected from the group consisting of thymol, carvacrol, spermidine, urolithin (e.g., Urolithin A, B or D), rapamycin, Torinl, valproic acid, polyphenols (e.g., resveratrol), caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones (e.g. beta-hydroxybutyrate, ketone salts, or ketone ester derivatives), 4,4'-dimethoxychalcone and mixtures thereof” (claim 2); aging individual (claim 7) which are considered at risk of sarcopenia; including protein from an animal or plant source including casein and whey (see claims 10-13); herein the protein has a formulation selected from the group consisting of (i) at least 50% of the protein has a molecular weight of 1-5 kDa of the protein, (ii) at least 50% of the protein has a molecular weight of 5-10 kDa of the protein and (iii) at least 50% of the protein has a molecular weight of 10-20 kDa of the protein (claim 15); amino acids (claim 20). Co-pending application 17/686054 is silent to the amount of protein, or “high protein”, however, Mangano teaches that high protein supplementation (see abstract and table 1, “High protein diet attenuated loss of BMD”, Sukumar).  It would have been obvious before the effective filing date of the claimed invention to use high protein amounts in the formulation for improving bone strength/mass and density of Co-pending application 17/686054.  One of ordinary skill in the art would have been motivated to do so given high protein has been shown to improve bone strength and BMD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 11-14, 16, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,  of copending Application No. 16/954696 (reference application) in view of Fan (Oncotarget. 2017 Mar 14; 8(11): 17475–17490). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims a method of inducing autophagy comprising administering high protein and an autophagy inducer (see claim 1). The instant application further claims herein the autophagy inducer is selected from the group consisting of spermidine, urolithin, rapamycin, Torinl, valproic acid, polyphenols, caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones, and mixtures thereof (Claim 2); the protein is 25 energy % and at least 6g/100kcal (see claims 4-5); ageing individual and individual at risk of sarcopenia (claims 7-8);  protein from an animal source or milk protein (see claims 11-12); 50% weight of protein is casein or whey (claim 13); free form amino acids (see claim 16); molecular weight of protein from 1-20 kDA (claim 19).
Co-pending application 16/954696 claims “A method of inducing autophagy in an individual in need thereof, the method comprising administering an effective amount of a composition comprising a high amount of protein to the individual.” (see claim 1).  Co-pending application 16/954696 further claims the high amount of protein is an amount of the protein that is at least about 25 energy % of the composition (claim 2); wherein the high amount of protein is an amount of the protein that provides a protein/energy ratio greater than 6 g/100 kcal of the composition (Claim 3); wherein the autophagy is induced in skeletal muscle (claim 4); wherein the individual is an ageing individual (claim 5); wherein the individual has sarcopenia or frailty or is at risk of developing sarcopenia or frailty (claim 6); wherein the protein is from animal or plant (claim 9); wherein the protein is whey or casein (claim 10); wherein free form amino acids are included (claims 12 and 14); wherein the protein has a formulation selected from the group consisting of (i) at least 50% of the protein has a molecular weight of 1-5 kDa, (ii) at least 50% of the protein has a molecular weight of 5-10 kDa and (iii) at least 50% of the protein has a molecular weight of 10-20 kDa (claim 17).  Co-pending application 16/954696 is silent to including an autophagy inducer such as spermidine.  However, Fan teaches that “Spermidine has been identified as a potent and specific inducer of autophagy for expending lifespan due to the hypoacetylation of histone, which can provide protection for aging process of several tissues including heart, brain and skeletal muscle, thereby accomplishing the longevity”.
 It would have been obvious before the effective filing date of the claimed invention to use spermidine in the composition of Co-pending application 16/954694 for inducing autophagy.  One of ordinary skill in the art would have been motivated to do so given spermidine is known to induce autophagy which can provide protection for aging process of several tissues including heart, brain and skeletal muscle, thereby accomplishing the longevity.  Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree withappellant.”). One of ordinary skilled in the art would have been motivated to combine the two (high protein and spermidine) each known to be useful for the same purpose, with a reasonable expectation that at least here will be an additive effect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 11-14, 16, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20,  of copending Application No. 17/596144 (reference application) in view of Fan (Oncotarget. 2017 Mar 14; 8(11): 17475–17490) and Andreux (WO2017036993 A).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims a method of inducing autophagy comprising administering high protein and an autophagy inducer (see claim 1). The instant application further claims herein the autophagy inducer is selected from the group consisting of spermidine, urolithin, rapamycin, Torinl, valproic acid, polyphenols, caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones, and mixtures thereof (Claim 2); the protein is 25 energy % and at least 6g/100kcal (see claims 4-5); ageing individual and individual at risk of sarcopenia (claims 7-8);  protein from an animal source or milk protein (see claims 11-12); 50% weight of protein is casein or whey (claim 13); free form amino acids (see claim 16); molecular weight of protein from 1-20 kDA (claim 19).
Co-pending application 17/596144 claims “A method of potentiating musculoskeletal effect of one or more anabolic amino acids in an individual in need thereof, the method comprising administering to the individual in need thereof a composition comprising the one or more anabolic amino acids, the composition further comprising one or more autophagy-inducing amino acids or their precursors in a total amount effective for the composition to be at least neutral regarding autophagy” (see claim 1).  Co-pending application 17/596144 further claims administering the autophagy inducing agent with protein from plant or animal (see claim 12).  Co-pending application 17/596144 claims “wherein the autophagy is induced in skeletal muscle (claim 6); wherein the individual is an ageing individual (claim 7); wherein the individual has sarcopenia or frailty or is at risk of developing sarcopenia or frailty (claim 8); wherein the protein is from animal or plant (claim 12); wherein the protein is whey or casein (claim 13); wherein free form amino acids are included (claims 1-4); wherein the protein has a formulation selected from the group consisting of (i) at least 50% of the protein has a molecular weight of 1-5 kDa, (ii) at least 50% of the protein has a molecular weight of 5-10 kDa and (iii) at least 50% of the protein has a molecular weight of 10-20 kDa (claim 17).  Co-pending application 17/596144 is silent to including an autophagy inducer such as spermidine and the “high” amounts of protein found in instant claims 4-5.  However, Fan teaches that “Spermidine has been identified as a potent and specific inducer of autophagy for expending lifespan due to the hypoacetylation of histone, which can provide protection for aging process of several tissues including heart, brain and skeletal muscle, thereby accomplishing the longevity”.
It would have been obvious before the effective filing date of the claimed invention to use spermidine in the composition of Co-pending application 17/596144 for inducing autophagy.  One of ordinary skill in the art would have been motivated to do so given spermidine is known to induce autophagy which can provide protection for aging process of several tissues including heart, brain and skeletal muscle, thereby accomplishing the longevity.  Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two (high protein and spermidine) each known to be useful for the same purpose, with a reasonable expectation that at least here will be an additive effect.
Regarding the amounts of protein, Andreux teaches a method of treating a muscle related pathological condition including sarcopenia and age-related sarcopenia comprising administering an autophagy inducing agent (see abstract and claims 1-2) and a source of high protein (see claims 1-5, abstract, Figure 1 description).  It would have been obvious before the effective filing date of the claimed invention to use high protein amounts in the formulation for enhancing muscle mass in patients in need thereof (aging patients with sarcopenia)..  One of ordinary skill in the art would have been motivated to do so given high protein has been shown to improve muscle mass in patients with muscle loss and sarcopenia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-8, 11-14, 16, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-9, 11, 23-30,  of copending Application No. 17/596784 (reference application) in view Andreux (WO2017036993 A).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims a method of inducing autophagy comprising administering high protein and an autophagy inducer (see claim 1). The instant application further claims herein the autophagy inducer is selected from the group consisting of spermidine, urolithin, rapamycin, Torinl, valproic acid, polyphenols, caffeine, metformin, 5' AMP-activated protein kinase (AMPK) activators, L-type calcium channel inhibitors, ketones, and mixtures thereof (Claim 2); the protein is 25 energy % and at least 6g/100kcal (see claims 4-5); ageing individual and individual at risk of sarcopenia (claims 7-8);  protein from an animal source or milk protein (see claims 11-12); 50% weight of protein is casein or whey (claim 13); free form amino acids (see claim 16); molecular weight of protein from 1-20 kDA (claim 19).
Co-pending application 17/596784 claims “A method comprising administering a composition that concomitantly promotes protein synthesis and removal of damaged cellular materials to an individual in need thereof, the composition comprising one or more anabolic amino acids, the composition further comprising one or more autophagy-inducing compounds in a total amount effective for the composition to be at least neutral regarding autophagy” (see claim 30).  Co-pending application 17/596784 further claims administering the autophagy inducing agent with protein from plant or animal (see claim 11).  Co-pending application 17/596784 claims “wherein the autophagy is induced in skeletal muscle (claim 9); wherein the individual is an ageing individual (claim 6); wherein the individual has sarcopenia or frailty or is at risk of developing sarcopenia or frailty (claim 7); wherein the protein is from animal or plant (claim 11); wherein free form amino acids are included (claim 29); spermidine (claim 2).  Co-pending application 17/596784 is silent to casin as the protein and the amounts of protein.
However, Andreux teaches a method of treating a muscle related pathological condition including sarcopenia and age-related sarcopenia comprising administering a an autophagy inducing agent (see abstract and claims 1-2) and a source of high protein (see claims 1-5, abstract, Figure 1 description). 
Andreux teaches an example wherein there is greater than 6 g/100 kcal of protein (see Casein protein, Table 5, 25 grams per 100/Kcal).  Andreux teaches treating ageing patients  which have sarcopenia (claims 18-19).  Andreux teaches wherein the protein is casein (see Table 5) which is from an animal source and in particular a milk protein. Andreux teaches wherein at least 50% of the protein is casein (see Table 5, 100% of protein).  Andreux teaches wherein the protein can comprise branched chain amino acids in free form (see Table 5).  Andreux teaches various protein concentrations including 20% (see table 5), 51.5% (see table 6) and in a range of 20-90% w/w of the composition (including 40-70% w/w) of the composition (see page 4, lines 8-15). Thus, in table 5 the amount of protein was 20% (see table 5).  If the percent protein was 40% which is taught by Andreux, this would make the protein energy % of the food in table 5 40% which meets the limitation of instant claim 4. Nevertheless, it would have been obvious to optimize the amount of protein within the ranges taught by the prior art to achieve optimal therapeutic effectiveness.
Furthermore, It would have been obvious before the effective filing date of the claimed invention to use high protein amounts in the formulation for enhancing muscle mass in patients in need thereof (aging patients with sarcopenia)..  One of ordinary skill in the art would have been motivated to do so given high protein has been shown to improve muscle mass in patients with muscle loss and sarcopenia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654